DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “A joined body of a semiconductor and a substrate, the joined body having, on a substrate, an electrically conductive connection member formed from a metal porous body and having a semiconductor element thereon” (emphasis added) on lines 1-4 such that it is unclear whether “a substrate” on line 2 refers to the same substrate recited on line 1, or whether “a substrate” on line 2 is a separate substrate from “a substrate” on line 1.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Dependent claims 2-20 do not remedy the above and thus are indefinite for the same reasons, wherein it is further noted that given the above, “the substrate” of instant claims 15, 17 and 18 lack clear antecedent basis and thus are further indefinite.
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “metal fine particles” in claim 2 is a relative term which renders the claim indefinite.  The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear as to how big or small the metal particles would need to be in order to be considered metal “fine” particles according to the claimed invention.  Dependent claims 3-11 do not remedy the above and thus are indefinite for the same reasons.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, “wherein the first metal fine particles have relatively high electrical conductivity, and the second metal fine particles have a relatively low melting point”, however, the claim does not specify a basis for the “relatively high” and “relatively low” properties, e.g. “relatively high electrical conductivity” with respect to some arbitrary material/metal or with respect to the second metal fine particles, and to what extent or how much higher in order to be considered “relatively high”.  Thus, the claimed “relatively high electrical conductivity” and “relatively low melting point” are relative terms that render the claim indefinite.  The term “relatively high” and “relatively low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikubo (US2013/0001775A1).  Nishikubo discloses “a conductive connecting member formed on a bonded face of an electrode terminal of a semiconductor device or an electrode terminal of a circuit board and a method of manufacturing same. In detail, the present invention relates to a conductive connecting member such as a conductive bump, conductive die bonding portion or the like comprising a porous body, which is formed in such manner that a conductive paste containing metal fine particles having mean primary particle diameter of nano size (nano size is referred to as less than 1µm, the same is applied hereunder) and an organic dispersion medium, mounted on a bonded face of an electrode terminal of a semiconductor device or an electrode terminal of a circuit board, is heating-treated to bond nano sized metal fine particles, with nano sized pores distributed between the metal fine particles” (Paragraph 0001).  Nishikubo discloses that the metal porous body has a porosity from 5 to 35 volume % (Paragraph 0017, encompassing the claimed porosity of 6% to 9% of instant claim 1) and a mean pore diameter from 1 to 200nm (Paragraph 0017, encompassing the claimed average pore diameter of 15 to 120 nm as recited in instant claim 1), and is formed by sintering metal fine particles (P) having a mean primary diameter from 10 to 500 nm (Paragraph 0025, Claim 1; as in instant claims 2 and 12) and comprising “at least first metal fine particles including one or more than two kinds selected from a group consisting of copper, nickel, cobalt, palladium, silver, platinum and gold, or 90 to 100 mass % of the first metal fine particles (P1), and 10 to 0 mass % of the second metal fine particles (P2) including one or more than two kinds selected from a group consisting of magnesium, aluminum, zinc, gallium, indium, tin, antimony, lead, bismuth, titanium, manganese, germanium” (Claim 6), based on a total mass % of 100 mass % of the metal fine particles, with working examples specifically utilizing copper fine particles (as in instant claims 3-9).  Nishikubo also discloses that the conductive connecting member may be a conductive bump to connect semiconductor devices or a conductive die bonding portion to connect a semiconductor device and a conductive substrate (Paragraph 0017) or the like, with one practicable example utilizing the conductive connecting member to bond an electrode terminal of a semiconductor device to an electrode terminal of a circuit board (Paragraphs 0076-0078), with working examples comprising a semiconductor element in contact with the electrically conductive member on a first side and having at least one electrode pad thereon on a second side (as in instant claims 15-16; Examples) with Examples 8 and 9 specifically having a porosity of 7% and 6%, respectively, and a mean pore diameter of 75nm and 120nm, respectively, falling within the instantly claimed porosity and average pore diameter ranges of instant claim 1, wherein metal porous connecting member/body of both examples is formed by sintering copper fine particles having a mean primary particle size within the range recited in instant claim 12 (Paragraphs 0103-0109, Table 3).  Thus, Nishikubo anticipates the claimed invention as recited in instant claims 1-9, 12, and 15-16.  
With respect to instant claims 10-11, it is again noted that Nishikubo discloses that the first metal fine particles may be copper particles as discussed above, with working examples specifically utilizing copper fine particles, and further discloses that the metal fine particles may include 10 to 0 mass % of second metal fine particles (P2) selected from the same list as in instant claim 9, wherein the second metal fine particles (P2) and the first metal fine particles (P1) form an alloy within the metal fine particles (P), or the second metal fine particles (P2) form a cover layer on a surface of the first metal fine particles (P1), as in instant claim 10 or 11, respectively (Paragraph 0017, Items (6) and (7)), and hence Nishikubo discloses the claimed invention as recited in instant claims 10-11 with sufficient specificity to anticipate the claimed invention.
With respect to instant claim 13, it is again noted that Nishikubo discloses that the metal fine particles may be copper fine particles as discussed above, with an average primary particle diameter/size from 10 to 500nm as discussed above, and given that Nishikubo specifically discloses examples utilizing copper particles having an average primary particle diameter of 150nm, Nishikubo anticipates instant claim 13.
With respect to instant claim 14, it is again noted that Nishikubo discloses that the metal fine particles comprise first metal fine particles (P1) including one or more than two kinds selected from the group consisting of “copper, nickel, cobalt, palladium, silver, platinum and gold” (Paragraph 0028) and have a mean particle diameter of 10-500 nm (Paragraph 0025), with examples specifically utilizing 150nm copper particles (Examples), and thus Nishikubo discloses the claimed invention with sufficient specificity to anticipate instant claim 14 given that one having ordinary skill in the art would have clearly envisaged utilizing silver fine particles having a mean particle diameter of 150nm.
With respect to instant claims 17-20, it is again noted that Nishikubo discloses a semiconductor device as in instant claim 16, wherein the conductive connecting member may be a conductive bump to connect semiconductor devices or a conductive die bonding portion to connect a semiconductor device and a conductive substrate as noted above (Paragraph 0022), such as in the wiring bonding technology recited in the background (Paragraph 0002, which implicitly includes a structure as recited in instant claims 17-18) with working examples explicitly and/or implicitly having a general semiconductor structure as instantly claimed including encapsulation with an epoxy resin as in instant claim 18 (Paragraphs 0091, 0106) and with the electrically conducting connecting member formed from copper fine particles having an average primary particle size of 150nm as in instant claim 20, and given the discussion above with respect to instant claim 14, the Examiner takes the position that Nishikubo discloses the claimed invention as recited in instant claims 17-20 with sufficient specificity to anticipate the claimed invention given that one having ordinary skill in the art would have clearly envisaged a semiconductor structure as disclosed by Nishikubo, particularly as in the examples and as instantly claimed, utilizing silver fine particles having a mean particle diameter of 150nm given the use of copper fine particles of 150nm mean particle diameter in the examples and that Nishikubo specifically recites that the metal fine particles (P) comprise first fine particles including one or more than two kinds selected from the group consisting of “copper, nickel, cobalt, palladium, silver, platinum and gold” (Paragraph 0028).
Claims 1-3, 7-9, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugo (USPN 10,685,933).  Sugo discloses a joined body comprising a semiconductor chip 5 (i.e. semiconductor element) bonded to an adherend 6 such as a lead frame, a TAB film, or a substrate (Col. 18, lines 33-39, reading upon the claimed substrate of instant claim 1 and particularly as in instant claim 15), via an electrically conductive connection member 3 formed from a porous metal layer produced by sintering metal fine particles (as in instant claim 2) such as fine copper particles (as in instant claim 3) having an average particle diameter of 200nm as in the examples (as in instant claim 12), such that after sintering the porous metal layer has a porosity or ratio of the pore portion in a range of 0.1 to 20% (encompassing the claimed porosity range) with a specific example at 7.9% (falling within the claimed 6-9% range), and an average area of a pore portion in a cross section of the layer in a range of 0.005 µm2 to 0.5µm2 (overlapping the claimed average pore diameter range calculated based upon a circular or square shape) with the above specific example having an average area of 0.009 µm2 which would calculate to an average pore diameter within the claimed range (e.g. based upon a circular shape, e.g. about 107nm, or a square shape, e.g. about 95nm, and in light of Fig. 6 and SEM image analysis as disclosed by Sugo; Entire document, particularly Abstract; Claims; Example 4; Figs. 5-6; Col. 21, line 25-Col. 22, line 18).  Sugo specifically discloses a semiconductor device structure comprising the joined body as recited in instant claims 16-18 as shown in Fig. 4 and described in Cols. 17-19, and thus, Sugo anticipates instant claims 1-3, 12, and 15-18.
With respect to instant claims 7-9, 13-14 and 19-20, Sugo discloses that the sintering metal particles utilized to form the porous metal layer are fine metal particles wherein the metal is preferably at least one selected from silver, copper, silver oxide, and copper oxide (Col. 6, lines 54-64), with examples utilizing copper or silver, thereby reading upon 100% by mass of copper or silver as the first metal fine particles of “relatively high electrical conductivity” as in instant claims 7-9 and 0% of second metal fine particles, anticipating instant claims 7-8 as well as instant claim 9 given that instant claim 9 does not require any of the recited second metal fine particles to be present given that instant claim 9 ultimately depends upon claim 7 which recites that the metal fine particles may comprise 0% of second metal fine particles (Col. 19, lines 61-Col. 20, line 3).  Sugo also discloses that the particles have an average particle diameter of preferably 0.0005 µm or more, more preferably 0.001µm (1nm) or more, with examples of the lower limit including 10nm and examples of the upper limit including 5 µm, with a data point at 200 nm and given that Sugo discloses that the metal fine particles are preferably silver, copper, silver oxide and/or copper oxide with examples utilizing copper or silver, Sugo discloses the claimed invention with sufficient specificity to anticipate instant claims 13-14 and 19-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikubo, the teachings of which are discussed in detail above, wherein although the Examiner is of the position that the claimed invention is described by Nishikubo in sufficient specificity to anticipate the claimed invention, the Examiner alternatively takes the position that the claimed invention would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention given that, as discussed in detail above, Nishikubo clearly teaches that the metal fine particles comprise first metal fine particles (P1) including one or more than two kinds selected from the group consisting of “copper, nickel, cobalt, palladium, silver, platinum and gold” (Paragraph 0028, a group encompassing the claimed silver fine particles) and have a mean particle diameter of 10-500 nm (Paragraph 0025, a range encompassing the claimed 150 nm average primary particles size), with examples specifically utilizing copper particles having an average primary particle size of 150 nm (Examples).  Thus, the claimed silver fine particles having an average primary particle size of 150 nm would have been obvious to one having ordinary skill in the art given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo, as applied above to claims 1-3, 7-9, and 12-20 and further discussed below.  The teachings of Sugo are discussed in detail above wherein it is again noted that Sugo teaches that the sintering metal particles are fine particles made of metal, and although Sugo does not specifically limit the fine metal particles to any particular sintering metal, Sugo does teach that “Examples” of the metal include gold, silver, copper, silver oxide, and copper oxide, and “preferably at least one selected from the group consisting of silver, copper, silver oxide, and copper oxide” (emphasis added; Col. 6, lines 52-64) such that one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize a combination of the recited metals whether as a mixture of the separate metals and/or as an alloy thereof, such as a mixture of copper with silver or with silver alloy, particularly given that silver is typically provided as an alloy and not as 100% pure silver.  Hence, the claimed invention as recited in instant claims 4-6 would have been obvious over the teachings of Sugo given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 26, 2022